DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments, filed 6/22/2022, have been entered and made of record. Claims 1, 8, 10, and 15 have been amended. Claims 1-5, 8-13, 15-18 and 20 are pending.
Response to Arguments
Applicant’s arguments in the Remarks filed on 6/22/2022 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Gurin in view of Luke
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gurin(USPubN 2014/0222298) in view of Luke et al.(USPubN 2017/0039668; hereinafter Luke).
As per claim 1, Gurin teaches a system for determining a presence of damage to a rider compartment or a storage compartment of a vehicle(“Camera-Mediated Inspection: In general, the present invention is directed toward a system for assessing interior and exterior conditions of a vehicle. More specifically, the present invention relates to a shared-use vehicle with the ability to determine if a user has left a personal item within the vehicle and/or if the user has left the vehicle in a soiled or damaged condition” in Para.[0077]), the system comprising: 
A plurality of types of sensors configured to collectively detect activity within the rider compartment or the storage compartment of the vehicle(“The process may begin with an in-vehicle sensor(s) identifying that a user has left and/or is about to leave the vehicle as shown in step 900. For example, a driver seat weight sensor may determine that the driver seat is vacant … the onboard computer may instruct a camera to capture a first picture of the vehicle's interior as shown in step 910. The camera may be, for example, a digital camera coupled to the roof of the vehicle compartment. The camera may be centrally located on the roof in order to view a substantial portion of the vehicle's interior. The camera may communicate with the onboard computer through a wired and/or wireless connection. The camera may be coupled to an actuator” in Para.[0078], The seat weight sensor and camera can be interpreted as a plurality of types of sensors.); 
an electronic control unit configured to: receive a signals of the activity from each of the plurality of types of sensors(“assessing the interior condition of a vehicle and communicating the same to a prior user of the vehicle depicted on two separate pages with linkage occurring at point A. The process may begin with an in-vehicle sensor(s) identifying that a user has left and/or is about to leave the vehicle … The camera may communicate with the onboard computer through a wired and/or wireless connection” In Para.[0078], A signals of sensors should communicate with the onboard computer like the camera.), 
determine the presence of damage to the rider compartment or the storage compartment of the vehicle and that the damage was produced by a rider of the vehicle based on the signals (“With Regard To Camera-Mediated Inspection: In general, the present invention is directed toward a system for assessing interior and exterior conditions of a vehicle. More specifically, the present invention relates to a shared-use vehicle with the ability to determine if a user has left a personal item within the vehicle and/or if the user has left the vehicle in a soiled or damaged condition” in Para.[0077], “the onboard computer may compare the first picture of the vehicle's interior with a reference picture of the vehicle's interior as shown in step 912. The reference picture may be a picture of the vehicle's interior taken when no foreign objects were present within the vehicle and/or the vehicle interior was clean. Alternatively, the reference picture may be a picture of the vehicle's interior taken immediately before a user commenced operation of the vehicle. The onboard computer may use an algorithm to determine if any discrepancies exist between the first picture and the reference picture as shown in step 918. If discrepancies are present, the algorithm may determine if the discrepancies relate to a personal item, refuse item, and/or discoloration of the vehicle interior resulting from dirt and/or scum” in Para.[0079]), and 
produce an output based on the determination of the presence of the damage to the rider compartment or the storage compartment of the vehicle, the output including an indication that the damage was produced by the rider and identifying information of the rider; and a server associated with a rider hailing service configured to: receive the output, cause a bill for the damage to be provided to the rider based on the output, and compensate a driver of the vehicle for the damage based on the output(“If the user has permanently left the vehicle, the camera may capture a second picture of the vehicle interior as shown in step 960. The onboard computer may then use the algorithm to determine if any discrepancies exist between the second picture and the reference picture as shown in step 963. If discrepancies are present, the onboard computer may wirelessly transmit the second picture to the user via email, for example, and/or to a server for storage therein. In the context of a shared-use vehicle, the user may be assessed a penalty fee for leaving the vehicle in an unclean condition as shown in step 969” in Para.[0081], “an in-vehicle camera 270 may obtain a picture of a portion of the vehicle obstructed from the camera's direct line of sight. The process may begin with an onboard computer 405 receiving an instruction to obtain a picture of a portion of the vehicle such as the area beneath the driver seat as shown in step 1100. The computer may receive the instruction from an external server through which a prior user of the vehicle has requested a picture of the vehicle's interior. For example, in the context of a shared-use vehicle, a user who has left behind a personal item in the shared-use vehicle may submit a request on a website for the vehicle to transmit a picture of the area beneath the driver seat to the user's email” in Para.[0084]). 
Gurin is silent about automatically compensate a driver to an account of the driver.
Luke teaches automatically compensate a driver to an account of the driver(“Payments for the temporary use session and/or subscription payments may be made automatically by debiting an account of the user or charging a subscriber account of the user or a credit card account of the user when the subscription payment is due or when the applicable temporary use session payment is due for a particular temporary use session. In various embodiments, the user may be charged in association with the temporary use session or sessions based on one or more of: time, time between start and end of temporary use session, time electric vehicle was in use during temporary use session, distance traveled, area traveled within, area(s) traveled to, motor running time, parking fees, toll road fees, parking tickets, traffic tickets, traffic fines, taxes, length of time electric vehicle was turned on during temporary use session, electrical energy use, portable electrical power storage device discharge rate and/or amount, portable electrical power storage device exchanges made, locations traveled to, damage to electric vehicle or portable electrical power storage device, vehicle and/or operator insurance coverage selection by user, time of day of temporary use session, type of portable electrical power storage device used or selected by user, performance of portable electrical power storage device used or selected by user, type of subscriber account of user, level of subscriber account of user, type of electric vehicle used, options of electric vehicle selected or used, performance of electric vehicle used, location collection, charging and distribution machine electric vehicle was located at, location of collection, charging and distribution machine electric vehicle was returned to, electric vehicle replacement charges, selections by user to switch to a different electric vehicle for temporary use, etc.” in Para.[0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Gurin with the above teachings of Luke in order to provide improved efficiency, costs savings, or better or more informed decision making processes in relation to management of transportation infrastructures.
As per claim 2, Gurin and Luke teach all of limitation of claim 1.
Gurin teaches wherein the plurality of types of sensors further include one or more of a moisture sensor, an audio sensor, a pressure sensor, or a motion sensor(“The process may begin with an in-vehicle sensor(s) identifying that a user has left and/or is about to leave the vehicle as shown in step 900. For example, a driver seat weight sensor may determine that the driver seat is vacant” in Para.[0078]).
As per claim 3, Gurin and Luke teach all of limitation of claim 1.
Gurin teaches the electronic control unit is configured to determine the presence of damage to the rider compartment or the storage compartment of the vehicle based on an image captured by at least one camera(“The camera may be, for example, a digital camera coupled to the roof of the vehicle compartment. The camera may be centrally located on the roof in order to view a substantial portion of the vehicle's interior. The camera may communicate with the onboard computer through a wired and/or wireless connection. The camera may be coupled to an actuator for rotating the camera. This may permit the camera to take pictures of the vehicle interior over a 360 degree range” in Para.[0078], “the onboard computer may compare the first picture of the vehicle's interior with a reference picture of the vehicle's interior as shown in step 912. The reference picture may be a picture of the vehicle's interior taken when no foreign objects were present within the vehicle and/or the vehicle interior was clean. Alternatively, the reference picture may be a picture of the vehicle's interior taken immediately before a user commenced operation of the vehicle. The onboard computer may use an algorithm to determine if any discrepancies exist between the first picture and the reference picture as shown in step 918. If discrepancies are present, the algorithm may determine if the discrepancies relate to a personal item, refuse item, and/or discoloration of the vehicle interior resulting from dirt and/or scum” in Para.[0079]).
As per claim 4, Gurin and Luke teach all of limitation of claim 3.
Gurin teaches wherein the electronic control unit is configured to perform an image recognition algorithm on the image to determine the presence of damage to the rider compartment or the storage compartment of the vehicle(“Next, the onboard computer may compare the first picture of the vehicle's interior with a reference picture of the vehicle's interior as shown in step 912. The reference picture may be a picture of the vehicle's interior taken when no foreign objects were present within the vehicle and/or the vehicle interior was clean. Alternatively, the reference picture may be a picture of the vehicle's interior taken immediately before a user commenced operation of the vehicle. The onboard computer may use an algorithm to determine if any discrepancies exist between the first picture and the reference picture as shown in step 918. If discrepancies are present, the algorithm may determine if the discrepancies relate to a personal item, refuse item, and/or discoloration of the vehicle interior resulting from dirt and/or scum as shown in step 924” in Para.[0079]).
As per claim 5, Gurin and Luke teach all of limitation of claim 1.
Gurin teaches wherein the damage includes one or more of: a material deposited within the rider compartment or the storage compartment of the vehicle; or a variation in an integrity of at least a portion of the rider compartment or the storage compartment of the vehicle(“if the discrepancies relate to a personal item, refuse item, and/or discoloration of the vehicle interior resulting from dirt and/or scum” in Para.[0079]).

Gurin in view of Dutta and Adams
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gurin(USPubN 2014/0222298) in view of Dutta et al.(USPubN 2020/0402391; hereinafter Dutta) further in view of Adams(USPubN 2020/0175783).
As per claim 10, Gurin teaches a camera recording system for a rider compartment or a storage compartment of a vehicle(Para.[0077]), the system comprising: 
A plurality of types of sensors configured to collectively detect activity within the rider compartment or the storage compartment of the vehicle and including at least one camera(Para.[0078]); 
a memory configured to record at least one image from the at least one camera(“the onboard computer may wirelessly transmit the second picture to the user via email, for example, and/or to a server for storage” in Para.[0078], The server should include the memory to store the picture in well known art.); 
an electronic control unit configured to: receive a signal of the activity from each of the plurality of types of sensors, determine whether a defined activity associated with a rider of the vehicle has occurred within the rider compartment or the storage compartment of the vehicle based on the one or more signals of the activity from the plurality of types of sensors(Para.[0078], [0079]), 
cause the memory to automatically record the at least one image from the at least one camera based on the determination of whether the defined activity associated with the rider of the vehicle has occurred within the rider compartment or the storage compartment of the vehicle(Para.[0081]), and
produce an output based on the determination of whether the defined activity associated with the rider of the vehicle has occurred within the rider compartment or the storage compartment of the vehicle, the output including identifying information of the rider(“The onboard computer may then use the algorithm to determine if any discrepancies exist between the second picture and the reference picture as shown in step 963. If discrepancies are present, the onboard computer may wirelessly transmit the second picture to the user via email, for example, and/or to a server for storage therein. In the context of a shared-use vehicle, the user may be assessed a penalty fee for leaving the vehicle in an unclean condition as shown in step 969” in Para.[0081]); and 
a server associates with a rider hailing service configured to: receive the at least one image and the output, cause the at least one image to be provided to the rider or disciplinary authorities(Para.[0081], Para.[0084]).
Gurin is silent about cause contact to be provided to disciplinary authorities and reduce a ride hailing service rating of the rider based on the at least one image and the output.
Dutta teaches reduce a ride hailing service rating of the rider based on the at least one image and the output(“After the vehicle event, the vehicle 120 may be scanned by a laser perimeter scanner, an infrared scanner, etc., which creates a vector image orientation of the vehicle and determines whether damages have been made to the inside and/or outside of the vehicle 120. The image data scanned can be compared to image data retrieved prior to the rental event. The comparison data can be obtained by comparing the new image data to the previously obtained image data. A deviation between the two sets of images can be used to determine when damage has occurred based on a depression threshold used to judge whether slight changes in the body of the vehicle are actually damaged or not. For example, a deviation may identify a change caused by the recent vehicle event, however, the depression threshold may require a certain image data depth measurement prior to declaring damage to the vehicle. For example, the depression threshold may require ‘X’ mm of depth detection from a first image profile (measured prior to the event) to a second image profile (measured after the event) prior to declaring the damage to the vehicle” in Para.[0047], “Other sensor data may be identified and used to declare the vehicle use unsafe, excessive and/or punishable by a rating degradation (poor review), and/or a fine for misuse. For example, a vehicle tire may be measured by a scan detection system to identify excessive tire spinning or misuse as another measure of vehicle damage. Another example may be sensor data indicating excessive acceleration and/or braking as a measure of vehicle misuse. Such data is logged in the temporary vehicle profile and used to make decisions about what type of automated review to generate on behalf of the user after the event is complete, and whether to deduct points from a score (e.g., minus 10 off of a 100 potential score, minus two stars from five potential stars, etc.). Also, a determination is made as to whether to penalize the user profile with a fine. In some instances, certain sensor data may yield a deduction in a user rating, however, such deductions may be minor and may not incur a fine, such as an excessive amount of acceleration detected over a period of time, however, no discernable damage is identified as being caused to the vehicle” in Para.[0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Gurin with the above teachings of Dutta in order to protect a vehicle/car from careless users efficiently. 
Adams teaches cause contact to be provided to disciplinary authorities(“the remote server 290 can transmit a signal to a management device for requesting that an inspection agent attend to the vehicle renter/vehicle locatio” in Para.[0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Gurin and Dutta with the above teachings of Adams in order to enhance vehicle sharing experice making the automobile more useful and more efficient.
As per claim 11, Gurin, Dutta and Adams teach all of limitation of claim 10.
Gurin teaches wherein the plurality of types of sensors further comprise at least one of a moisture sensor, an audio sensor, a pressure sensor, or a motion sensor(“The identification sensor 800 may be a voice-recognition sensor” in Para.[0076]).
As per claim 12, Gurin, Dutta and Adams teach all of limitation of claim 10.
Gurin teaches wherein the defined activity comprises a presence of damage within the rider compartment or the storage compartment of the vehicle(Para.[0079]).
As per claim 13, Gurin, Dutta and Adams teach all of limitation of claim 10.
Gurin teaches wherein the electronic control unit is configured to cause the recorded at least one image to be transmitted to a mobile communication device(“the user communication device (e.g., smart phone, cellular phone, or YoGo parking system)” in Para.[0065], “If discrepancies are present, the onboard computer may wirelessly transmit the second picture to the user via email, for example, and/or to a server for storage therein” in Para.[0081]).

Gurin in view of Reiley and Adams
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gurin(USPubN 2014/0222298) in view of Reiley et al.(USPubN 2019/0197325; hereinafter Reiley) further in view of Adams(USPubN 2020/0175783).
As per claim 15, Gurin teaches a system for determining a presence of an object left in a rider compartment or a storage compartment of a vehicle, the system(Para.[0077]) comprising: 
A plurality of types of sensors configured to collectively detect the object within the rider compartment or the storage compartment of the vehicle and including at least one camera(Para.[0078]); 
an electronic control unit configured to: receive a signal of a detection of the object within the rider compartment or the storage compartment of the vehicle from each of the plurality of types of sensors(“the onboard computer may compare the first picture of the vehicle's interior with a reference picture of the vehicle's interior as shown in step 912. The reference picture may be a picture of the vehicle's interior taken when no foreign objects were present within the vehicle and/or the vehicle interior was clean. Alternatively, the reference picture may be a picture of the vehicle's interior taken immediately before a user commenced operation of the vehicle. The onboard computer may use an algorithm to determine if any discrepancies exist between the first picture and the reference picture as shown in step 918. If discrepancies are present, the algorithm may determine if the discrepancies relate to a personal item, refuse item, and/or discoloration of the vehicle interior resulting from dirt and/or scum as shown in step 924” in Para.[0079]), 
determine, based on the signals, whether the object has been left in the rider compartment or the storage compartment of the vehicle after a rider has left the vehicle(Para.[0079]), and 
cause the memory to automatically record at least one image from the at least one camera based on the determination of whether the object has been left in the rider compartment or the storage compartment of the vehicle after the rider has left the vehicle(“The process may begin with an in-vehicle sensor(s) identifying that a user has left and/or is about to leave the vehicle as shown in step 900. For example, a driver seat weight sensor may determine that the driver seat is vacant. Alternatively, a user may press a button that signals the computer that the user is permanently leaving the vehicle as shown in step 902. Next, the onboard computer may instruct a camera to capture a first picture of the vehicle's interior as shown in step 910. The camera may be, for example, a digital camera coupled to the roof of the vehicle compartment. The camera may be centrally located on the roof in order to view a substantial portion of the vehicle's interior” in Para.[0078], “In the context of a shared-use vehicle, the onboard computer may determine that a user has permanently left the vehicle by ascertaining whether the user's reservation for the vehicle has expired. If the user has permanently left the vehicle, the camera may capture a second picture of the vehicle interior as shown in step 935. The onboard computer may then use the algorithm to determine if any discrepancies exist between the second picture and the reference picture as shown in step 938.” in Para.[0080]), and 
produce an output based on the determination of whether the object has been left in the rider compartment or the storage compartment of the vehicle after the rider has left the vehicle, the output including identifying information of the rider; and a server associated with a ride hailing service configured to: receive the at least one image and the output, cause the at least one image to be provided to the rider(“If discrepancies are present, the onboard computer may wirelessly transmit a message to the user via email, for example, notifying the user of the presence of the personal and/or non-refuse item within the vehicle as shown in step 944. The onboard computer may also wirelessly transmit the second picture to the user and/or a server for storage therein.” in Para.[0080], Para.[0084]).
Gurin is silent about cause contact to be provided to a second designated contact for the rider and prompt the rider to dispute whether the object is associated with the rider.
Reiley teaches prompt the rider to dispute whether the object is associated with the rider(“to identify objects left in the autonomous vehicle following arrival at a destination location designated by a user; to selectively inform the user through various communication pathways of the object left inside the autonomous vehicle, such as based on the determined type of the object; and to selectively dispatch the autonomous vehicle to a lost-and-found station, cleaning station, or other maintenance location based on the type of the object and/or the based on the user's response to the prompt” in Para.[0013], Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Gurin with the above teachings of Reiley in order to determine whether the object has been left after a rider has left the vehicle accurately and quickly.
Adams teaches cause contact to be provided to a second designated contact for the rider(“the remote server 290 can transmit a signal to a management device for requesting that an inspection agent attend to the vehicle renter/vehicle locatio” in Para.[0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Gurin and Reiley with the above teachings of Adams in order to enhance vehicle sharing experice making the automobile more useful and more efficient.
As per claim 16, Gurin, Reiley and Adams teach all of limitation of claim 15.
Gurin teaches wherein the plurality of types of sensors further include one or more of a moisture sensor, an audio sensor, a pressure sensor, or a motion sensor(“The process may begin with an in-vehicle sensor(s) identifying that a user has left and/or is about to leave the vehicle as shown in step 900. For example, a driver seat weight sensor may determine that the driver seat is vacant” in Para.[0078]).
As per claim 17, Gurin, Reiley and Adams teach all of limitation of claim 15.
Gurin teaches wherein the electronic control unit is configured to determine whether the object has been left in the rider compartment or the storage compartment of the vehicle based on a comparison of at least one first image captured by the at least one camera from a time prior to the rider entering the vehicle with at least one second image captured by the at least camera from a time after the rider has left the vehicle(Para.[0079], [0080]).
As per claim 18, Gurin, Reiley and Adams teach all of limitation of claim 15.
Gurin teaches wherein the object comprises personal property of the rider(Para.[0080]).

Gurin in view of Luke and Huennekens
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gurin(USPubN 2014/0222298) in view of in view of Luke et al.(USPubN 2017/0039668; hereinafter Luke) further in view of Huennekens et al.(USPubN 2017/0080900; hereinafter Huennekens).
As per claim 8, Gurin and Luke teach all of limitation of claim 1. 
Gurin and Luke are silent about wherein the vehicle is an autonomous driving vehicle, and the output further includes instruction for the autonomous driving vehicle to drive to a location.
Huennekens teaches wherein the vehicle is an autonomous driving vehicle, and the output further includes instruction for the autonomous driving vehicle to drive to a location(“The autonomous mode controller 125 may further receive commands from, e.g., the dispatcher or the person who requested the host vehicle 100 concerning what to do if an unauthorized occupant or object is in the host vehicle 100. For instance, the dispatcher or person who requested the host vehicle 100, upon inspection of the image, may command the autonomous mode controller 125 through a user input provided to, e.g., a mobile device or other computing device, to navigate to a local police station or other public safety facility if the host vehicle 100 includes an unauthorized occupant or to a cleaning facility if e.g., the interior of the host vehicle 100 includes refuse or other forms of waste” in Para.[0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Gurin and Luke with the above teachings of Huennekens in order to improve a transportation fleet presents the problem of how to perform various activities autonomously that were previously performed by human drivers.
As per claim 9 Gurin, Luke and Huennekens teach all of limitation of claim 8. 
Gurin and Luke are silent about wherein the location is a vehicle cleaning facility.
Huennekens teaches wherein the location is a vehicle cleaning facility(“The autonomous mode controller 125 may further receive commands from, e.g., the dispatcher or the person who requested the host vehicle 100 concerning what to do if an unauthorized occupant or object is in the host vehicle 100. For instance, the dispatcher or person who requested the host vehicle 100, upon inspection of the image, may command the autonomous mode controller 125 through a user input provided to, e.g., a mobile device or other computing device, to navigate to a local police station or other public safety facility if the host vehicle 100 includes an unauthorized occupant or to a cleaning facility if e.g., the interior of the host vehicle 100 includes refuse or other forms of waste” in Para.[0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Gurin and Luke with the above teachings of Huennekens in order to improve a transportation fleet presents the problem of how to perform various activities autonomously that were previously performed by human drivers.

Gurin in view of Reiley, Adams and Muiter
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gurin(USPubN 2014/0222298) in view of Reiley et al.(USPubN 2019/0197325; hereinafter Reiley) further in view of Adams(USPubN 2020/0175783) further in view of Muiter et al.(USPubN 2020/0160075; hereinafter Muiter).
As per claim 20, Gurin, Reiley and Adams teach all of limitation of claim 15. 
Gurin, Reiley and Adams are silent about wherein the vehicle is an autonomous driving vehicle and the output further includes instruction for the autonomous driving vehicle to drive toward the rider after the rider has left the vehicle.
Mutter teaches wherein the vehicle is an autonomous driving vehicle and the output further includes instruction for the autonomous driving vehicle to drive toward the rider after the rider has left the vehicle(“if an object is left behind, the processor 150 may command the host vehicle 100 to stay parked or at least stay relatively near the location where the passenger was dropped off so that the passenger will have an opportunity to retrieve the object before the host vehicle 100 is too far away. The processor 150 may do so by outputting a command signal to the autonomous mode controller 155 instructing the autonomous mode controller 155 to stay parked, stay in the area, etc. If the host vehicle 100 is required to move, which may occur if the host vehicle 100 is blocking traffic or is subject to a regulation (e.g., no standing, no parking, etc.), the processor 150 may be programmed to command the autonomous mode controller 155 to "circle the block" to keep the host vehicle 100 near the passenger, at least until the passenger can retrieve the object left behind or until a predetermined amount of time expires. During this time, the processor 150 may command the host vehicle 100 to reject requests for ride sharing or autonomous taxi services. The processor 150 may be programmed to take other actions such as beeping the vehicle horn, flashing the vehicle headlights, etc., to try to get the passenger's attention before the passenger goes too far away” in Para.[0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Gurin, Reiley and Adams with the above teachings of Muiter in order to improve a transportation fleet presents the problem of how to perform various activities autonomously that were previously performed by human drivers.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333. The examiner can normally be reached M - Thur 6:00 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI Q TRAN can be reached on (571)272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNGHYOUN PARK/Examiner, Art Unit 2484